DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 15 is objected to because of the following informalities:  The claim is missing a period at the end of the claim.  Appropriate correction is required.

Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stagi et al. (US 2009/0246995 hereinafter Stagi).

In regards to claim 1, Stagi discloses;” Cable joint assembly for joining at least two cable ends (Abstract), said cable joint assembly comprising a cable joint defining an interior space into which in use said at least two cable ends extend and are joined (Fig. 3 (Shown)) and which in use is filled with a liquid, characterized in that said cable joint assembly further comprises a barrier element that is placeable in said interior space (Fig. 3 (82)) in such a manner, that in use 

In regards to claim 9, Stagi discloses;” Cable joint assembly according to claim 1, wherein said barrier element is made of an electrically non-conductive material, such as a plastic (Paragraph 0028).”

In regards to claim 10, Stagi discloses;” Barrier element, suitable and intended to be used for a cable joint assembly according to claim 1, wherein optionally said barrier element is made of an electrically non-conductive material, such as a plastic (Paragraph 0028).”

In regards to claim 18, Stagi discloses;” Method for assembling a cable joint assembly according to claim 1, comprising the steps, to be
performed in any suitable order, of:

a) providing said cable joint assembly according to claim 1 (Abstract);

b) inserting said at least two cable ends in the interior space of said cable joint and joining
said at least two cable ends (Paragraph 0023);

c) placing said barrier element in said interior space of the cable joint in such a manner,
that the barrier element extends around the least two cable ends at least in an area where the at least two cable ends are joined (Fig. 3 (82), Paragraph 0028), and

d) filling said interior space with said liquid (Paragraph 0024).”

Allowable Subject Matter
Claims 2-8, 11-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847